Citation Nr: 1646166	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-29 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) on the basis of substitution.

2.  Entitlement to service connection for a right knee disorder on the basis of substitution.

3.  Entitlement to service connection for a left knee disorder on the basis of substitution.

4.  Entitlement to service connection for a right ankle disorder on the basis of substitution.

5.  Entitlement to service connection for a left ankle disorder on the basis of substitution.

6.  Entitlement to service connection for a right hand disorder on the basis of substitution.

7.  Entitlement to service connection for a left hand disorder on the basis of substitution.


REPRESENTATION

Appellant represented by:	Ashley Brooke Thomas, Attorney


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel



INTRODUCTION

The Veteran had active duty service from December 1942 to January 1946 and September 1950 to November 1951.  He died in May 2016, and the appellant is claiming benefits as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and November 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and St. Petersburg, Florida, respectively.  

The Board previously remanded the case in March 2014 for further development.  The case has since been returned to the Board for appellate review.

In a July 2016 letter, VA recognized the appellant as a valid substitute claimant in place of the Veteran for the issues on appeal.  Accordingly, the appellant has been substituted as the claimant for the purposes of all claims that were pending on the date of the Veteran's death.  The issues on appeal have been recharacterized on the title page to reflect substitution.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection right and left knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas.

2.  The Veteran has not been shown to have a right ankle disorder that manifested in service or within one year thereafter or that is otherwise causally or etiologically related to his military service.

3.  The Veteran has not been shown to have a current left ankle disorder that manifested in service or within one year thereafter or that is otherwise causally or etiologically related to his military service.

4.  The Veteran has not been shown to have a right hand disorder that manifested in service or within one year thereafter or that is otherwise causally or etiologically related to his military service.

5.  The Veteran has not been shown to have a left hand disorder that manifested in service or within one year thereafter or that is otherwise causally or etiologically related to his military service.



CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation, but no higher, have been met for service-connected PTSD. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2015).

2.  A right ankle disorder was not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  A left ankle disorder was not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  A right hand disorder was not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

5.  A left hand disorder was not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to claims for increased disability ratings, VA must notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the duty to notify was satisfied by way of letters sent to the Veteran during his lifetime in August 2010 and October 2011 that fully addressed all notice elements.  The claim was then readjudicated in an October 2015 supplemental statement of the case. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records pertinent to the years after service are in the claims file.  The Veteran, the appellant, and their representatives did not identify any outstanding records that are available and relevant to the claims. In making this determination, the Board notes that records from the Social Security Administration (SSA) and some VA medical records are unavailable for review.  The AOJ notified the Veteran in a September 2015 letter that such records were unavailable and requested that he submit any relevant documents in his possession.  The AOJ also notified the Veteran that such records were unavailable in the October 2015 Supplemental Statement of the Case (SSOC).  In addition, the Board notes that the AOJ also attempted to obtain federal worker's compensation records; however, those records were also unavailable, and the Veteran was notified of that determination in the October 2015 SSOC. 

The Veteran was also afforded several VA examinations in October 2015 in connection with his PTSD, ankle, and hand disorder claims.  The Board finds that these examinations are adequate because the examiners reviewed the claims file, examined and interviewed the Veteran, performed an evaluation, which addressed the rating criteria that are relevant to rating the disability in this case, and provided an opinion.  

In addition, the Board finds that the AOJ has complied with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  There has been substantial compliance with that remand, as the AOJ attempted to obtain all outstanding records, as described above, and provided VA examinations as requested.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.



Law and Analysis

I.  Increased Disability Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

While a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's PTSD was assigned a 30 percent evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that diagnostic code, a 30 percent evaluation is contemplated for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating for PTSD is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

"[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  That section "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126.  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  

For those cases received by the RO prior to August 4, 2014, the rating schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (also known as "the DSM-IV").  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran's PTSD symptoms warranted a disability rating of 50 percent for the entire appeal period, but no higher.  

The Veteran's VA medical records show that the Veteran received counseling and treatment for his PTSD at various times throughout the relevant time period on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board also notes that review of the Veteran's VA medical records shows that the Veteran's symptoms remained fairly consistent throughout the relevant time period.  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran was afforded a VA examination in connection with his claim in October 2011.  At that time, he reported that he was getting along with his wife and stated that he had great relationships with his five children.  He also indicated that things were "alright" with his family and acquaintances, but noted that he had a short fuse.  The Veteran reported that he had been retired since 1975, but denied occupational impairment due to symptoms of his PTSD.  He stated that he was experiencing bad dreams and flashbacks, to include a recent flashback which resulted in depression.  The examiner confirmed the diagnosis of PTSD and indicated that the Veteran was experiencing recurrent and distressing recollections and dreams, flashbacks, intense psychological distress in response to external or internal cues, avoidance behaviors, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, restricted affect, sleep difficulties, irritability, difficulty concentrating, hypervigilance, and exaggerated startle response.  The examiner opined that the Veteran's PTSD symptoms caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  Such a characterization is consistent with a 30 percent disability rating.  He also reported that the Veteran had, on average, a GAF score of 65.  

The Veteran had been treated by VA for his PTSD.  At an appointment in December 2011, he reported that he was doing "really good."  He indicated that he was experiencing flashbacks and avoidance behavior, but denied having nightmares.  His affect and his speech and thought process were noted to be normal, and he was fully oriented.  He denied having suicidal and homicidal ideation.

At a VA medical appointment in March 2012, the Veteran reported that he had struggled in recent years with his PTSD symptoms, which included intrusive memories, flashbacks, nightmares, exaggerated startle response, and difficulty being around others.  He reported that he lived in an isolated environment and avoided contact with others, except for a few friends, family, and church.  He also noted that he avoided movies, television, or news that could reference wars as well as looking out over a body of water because such things could precipitate a flashback.  His mood was noted to be constricted and almost blunted.  The Veteran requested to leave the appointment when he felt he would begin to cry or become anxious.  In October 2012, the Veteran reported that he was willing to try therapy for his PTSD symptoms, as he was reportedly struggling to cope.  An evaluation of the Veteran at that time revealed largely normal responses, but the medical provider noted that the Veteran's mood was constricted and that he was fighting back tears.  It was also noted that the Veteran was experiencing hallucinations during flashbacks.  The medical provider assigned a GAF score of 48.

In November 2012, the Veteran's VA medical provider indicated that his flashbacks had increased significantly in both frequency and intensity.  The Veteran reported that he was having difficulty coping with guilt as a result of deaths that had occurred as a function of war.  The Veteran was dressed and groomed appropriately for the appointment, and he had clear and fluent speech.  He had no difficulty as to orientation.  He was noted to be sad and anxious, distractible, and fidgety, and he had tangential thoughts.  His judgment and insight were adequate, and no difficulties were noted with regard to memory impairment, impulse control, appetite, or sleep.  The Veteran's medical provider assigned a GAF score of 55 at that appointment and noted that the Veteran's highest GAF score for the year was 55.  The Veteran denied having suicidal thoughts at that time; however, at another VA medical appointment in November 2012, the Veteran admitted to fleeting suicidal thoughts on occasion, but without a plan or intention.

At a VA appointment in January 2013, the Veteran was reportedly cheerful and talkative.  However, his wife noted that he would become disturbed by past events at times, which would result in depression.

The Veteran was provided a VA examination in October 2015 during which the examiner reviewed the claims file, interviewed the Veteran, and confirmed the PTSD diagnosis.  The examiner opined that the Veteran's PTSD symptoms caused occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran reported that he had been married for 66 years and maintained good relationships with his 5 children.  He indicated that he had some family and friends with whom he socialized, and he enjoyed his family and watching basketball.  He denied having suicidal ideation and was noted to have a congruent affect.  The examiner reported that the Veteran was experiencing recurrent and intrusive thoughts and dreams, avoidance behavior, a persistent negative emotional state, markedly diminished interest or participation in significant activities, hypervigilance, exaggerated startle response, and problems with concentration.  The examiner noted that the Veteran was alert and fully oriented and had good hygiene.  He made good eye contact and showed normal speech and thought processes.  His thoughts were goal-directed, linear, and free from paranoia, delusions, obsessions, and ideas of reference.  Suicidal and homicidal ideation was not found.

The Veteran also submitted lay statements in connection with his claim.  In an October 2011 statement, the Veteran reported experiencing bad dreams, which woke him from sleep, intrusive thoughts, and flashbacks.  In his March 2012 notice of disagreement, the Veteran indicated that he continued to struggle with flashbacks and sleep difficulties and added that his PTSD severely impacted his memory.  He also reported that he avoided leaving his home as a result of his symptoms.

The Veteran's wife also submitted a statement dated in February 2014 in connection with his claim.  In that statement, she reported witnessing the distress, sadness, and physical reaction that accompanied her husband's intrusive thoughts and flashbacks.  She described instances of her husband's crying and shaking in response to triggers, such as proximity to water, a Japanese friend of the Veteran's daughter, and a rain storm.  The Veteran's wife also noted that her husband was struggling with his inability to control his emotions and had begun avoiding movies about war that might trigger a response.

After careful consideration of the evidence of record, the Board finds that the Veteran's symptoms more nearly approximated a 50 percent evaluation.  The medical records, VA examination reports, and lay statements during the relevant time period show that the Veteran began experiencing more frequent and intense flashbacks.  Such flashbacks resulted in an emotional response and physical symptoms, such as shaking.  The Board also notes that the Veteran was attempting to cope with such symptoms by avoiding any discussions of war, removing himself from a situation involving a Japanese friend of the family, and avoiding of bodies of water.  Moreover, the Veteran's flashbacks appear to be disruptive to both his mood and his ability to socialize.  Additionally, the Veteran's mood appears to have been negatively impacted by his symptoms for the majority of the time on appeal.  While the October 2011 and October 2015 VA examiners opined that the Veteran's symptoms were mild, the examiners also noted the presence of markedly diminished interest or participation in significant activities, and the latter examiner also reported a persistent negative emotional state.  The Board further notes that the Veteran's VA medical providers consistently reported that the Veteran's mood was constricted and fairly consistently assigned the Veteran a GAF score that would indicate the presence of moderate symptoms.  Moreover, the Veteran stated that he had memory impairment in October 2011, admitted to having fleeting suicidal thoughts in November 2012, reported having hallucinations during flashbacks in March 2012, and experienced problems with concentration in October 2015.  Thus, resolving any reasonable doubt in favor of the Veteran, the Board finds that the Veteran's PTSD had more nearly approximated the criteria for a 50 percent evaluation.

The Board has also considered whether an evaluation in excess of 50 percent was warranted at any point during the pendency of the appeal.  However, the Board finds that he did not meet the criteria for a higher evaluation.  

The evidence of record does not show that the Veteran had obsessional rituals which interfered with routine activities; speech that was intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance and hygiene.  Additionally, the Veteran's depression was not near-continuous such that it affected his ability to function independently, appropriately, and effectively.  The Board finds that the evidence of record shows that the severity of this symptom is more appropriately described as a "disturbance of motivation and mood" under the criteria for a 50 percent evaluation, as it had not been shown to interfere with his ability to function independently.  Further, the Veteran's flashbacks, although noted to be more frequent, are not severe or constant enough to show difficulty in adapting to all stressful circumstances.  Thus, the Board finds that the severity of such symptoms does not indicate an impairment that is consistent with the severity, frequency, and duration that is contemplated by a 70 percent rating.    

The Board also notes that, while the Veteran's symptoms made it difficult for him to maintain effective social relationships, he had repeatedly reported that he continued to have a good relationship with his wife, children and a few friends.  He also attended church.  Such evidence does not show an inability to establish or maintain such relationships as stated under the 70 percent rating criteria.

In addition, the Board finds that the Veteran did not have significant occupational impairment as a result of his PTSD.  In fact, at the October 2011 VA examination, he denied having occupational impairment due his symptoms of PTSD.

The Board does acknowledge that the Veteran admitted to having fleeting suicidal thoughts at a medical appointment in November 2012.  However, the Board also that such thoughts were only reported at that one time  Indeed, he had denied having suicidal ideation both prior to and after that appointment.  His VA medical provider also noted that the Veteran had no plan or intent in connection with his suicidal thought, no past suicidal behaviors, no current violent behaviors, no hopelessness, no stressors or interpersonal difficulties, and no other risk factors.  As such, the Board finds that the one-time report of fleeting suicidal thoughts does not correlate with the severity, frequency and duration of the symptoms contemplated for a 70 percent rating.

Moreover, the October 2011and October 2015 VA examiners both opined that the Veteran's PTSD symptoms only caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  These opinions also weigh against a finding that the Veteran was entitled to a higher evaluation.   

Finally, the Board acknowledges that the Veteran's GAF scores ranged from 48 to 65.  A GAF score between 41 and 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning.  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score ranging from 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. See DSM-IV.

In this case, the GAF scores assigned are but one factor for consideration in a rating.  Overall, with the exception of the one score of 48, the GAF scores assigned are generally consistent with the moderate symptomatology contemplated in the 50 percent rating and support such a rating. Nevertheless, while considering the GAF scores of record as part of the overall social and occupational functioning picture, the Board finds the narratives contained in the treatment records and the VA examiner explanations to be the most probative evidence of the Veteran's psychological symptomatology.

After considering the evidence of record, the Board finds that the Veteran's symptoms more closely approximated the criteria for a 50 percent disability rating.  Overall, the Veteran had not demonstrated a level of impairment consistent with occupational and social functioning in most of the areas referenced by the 70 percent evaluation criteria, or total occupational and social impairment to warrant a 100 percent evaluation. Mauerhan, supra, Vazquez-Claudio, supra. The criteria for the next higher rating of 70 percent have not been met or approximated. See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505   (2007), the Board has also considered whether further staged ratings were appropriate.  For the reasons indicated above, however, the Veteran's symptoms did not present with findings necessary to allow for any further higher staged ratings than those already assigned.
 
In reaching its decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Indeed, the rating criteria for PTSD contemplate the overall effect of all of his symptomatology on his occupational and social functioning. Moreover, as discussed above, there are higher ratings available under the diagnostic code for the disorder, but the Veteran's disability was not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Thun v. Peake, 22 Vet. App. 111 (2008).

Lastly, the Board finds that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was not raised by the Veteran or evidence of record.  Rather, the Veteran reported that, while he was medically unable to work, it was not the result of his PTSD.  Therefore, the Board finds that the issue of entitlement to TDIU is not reasonably raised in this matter.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).



II.  Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Arthritis is considered a chronic disease for VA compensation purposes; and if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).


A.  Right and Left Ankle Disorders

The Veteran claimed that he sustained trauma to his ankle joints during his military service as a result of the amount of walking he did as well as duties that involved carrying heavy equipment with constant bending and twisting.  Specifically, he indicated that he was responsible for carrying 81mm mortars, each weighing 50 pounds, as well as ammunition weighing 48 pounds.  He also stated that he had had joint pain since service and believed that his civilian career would not have caused this condition.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of an ankle disorder.  In fact, during his November 1951 discharge examination, the Veteran denied having arthritis as well as bone, joint, or other deformity.  A clinical evaluation at that time also found him to have normal lower extremities and feet.

The Veteran's post-service medical records later show that he was injured at his civilian position in 1963 after a rocket explosion.  An x-ray report from July 1963 revealed that the Veteran sustained a compound right leg fracture and a left ankle bone fracture as a result of the workplace injury.  A June 1964 medical record also showed that the Veteran's right leg was shorter than his left leg.  A February 1971medical statement from Dr. C.F.S. (initials used to protect privacy) indicated that the discrepancy was the result of the 1963 right leg fracture.  A June 1967 medical record from Dr. C.F.S. further noted that the Veteran was walking with a limp and was experiencing limited range of motion, arthritic changes, instability, and permanent impairment.  In April 1974, Dr. C.F.S. noted that the Veteran was having some difficulty with "the ankle."  He did not specify which ankle; however, Dr. C.F.S. opined that the difficulty was primarily the result of the way the Veteran was wearing his shoes.  The Board notes that previous medical records from Dr. C.F.S. reveal that the doctor had recommended special shoes as a result of the leg length discrepancy, which in turn, was the result of the 1963 workplace injury.  Additionally, the Board notes that no diagnosis was given for any such ankle difficulty.

The Veteran's VA medical records document a diagnosis of degenerative joint disease of the feet, but they do not include any diagnosis for the ankles.  

The Veteran was afforded a VA examination for his ankle disorders in October 2015.  At that time, the Veteran reported that he began having trouble with his ankles in 1964, which was a year after he was injured at his civilian workplace.  He also stated that he was not taking any medication or undergoing any treatment for his ankles and had not spoken to his doctors about any ankle symptoms.  Upon examination, the examiner found that range of motion was normal bilaterally, with no crepitus, tenderness, or evidence of pain with weight-bearing.  No change was recorded after repetitive use, and the Veteran had normal strength bilaterally.  However, the examiner did note that ankle instability or dislocation was suspected bilaterally.  

The examiner diagnosed the Veteran with right ankle osteoarthritis.  He opined that the right ankle osteoarthritis was less likely than not related to or worsened beyond natural progression by the Veteran's military service or by lifting and carrying heavy material while in service.  In support of his opinion, the examiner noted that osteoarthritis is generally caused by age, injury, hereditary factors, infection, or obesity.  He then stated that, while repetitive stress is associated with osteoarthritis, the duration of the Veteran's activity during service, coupled with the absence of injury, tended to minimize that as a risk factor.  Instead, the examiner found that age was the Veteran's greatest risk factor for the diagnosis of right ankle arthritis.

The examiner also opined that there was insufficient evidence to warrant or confirm a diagnosis of an acute or chronic left ankle disorder.  He noted that he could not provide a medical opinion as to the left ankle, as no condition was diagnosed.

The Board acknowledges the Veteran's contentions that he had right and left ankle disorders and that they were related to service.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the diagnosis of an ankle disorder, to include arthritis, and the etiology of such a disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Board notes that, with regard to the issue of diagnosis, medical doctors with experience diagnosing such disorders perform medical tests to determine what the disorder might be, to include x-rays to determine whether a patient may have arthritis versus another disorder.

Here, the Board finds that there is no current disability of the left ankle.  The Veteran's VA medical records do not show a diagnosis for the left ankle, and the October 2015 VA examiner declined to diagnose the Veteran with a left ankle disorder.  The most probative evidence on this matter is the October 2015 VA examiner's opinion, which was based on review of the claims file, to include the Veteran's lay statements and treatment records, as well as on a physical examination with  x-rays of the left ankle.  The examiner also relied on his medical knowledge and training.  

While the Veteran may have had a left ankle fracture in 1963, residuals of this condition were not found at the October 2015 examination.  Further, the Board notes that the evidence clearly shows that the injury occurred several years after service and in connection with a workplace injury.  Thus, even if there was a current disorder, the left ankle fracture residuals would not be related to service.  

With regard to the Veteran's right ankle disorder, the Board notes his assertion that his civilian career could not have caused his injuries.  However, he also indicated that he was injured in a 1963 civilian workplace explosion accident, wherein the base he was working at was bombed in a drill due to pilot error.  The medical records also support the finding that the Veteran began experiencing symptoms following this 1963 injury.  Moreover, the Veteran told the October 2015 VA examiner that he began having trouble with his ankles in 1964, which would have been after the civilian injury. 

The Board acknowledges that laypersons are sometimes competent to provide opinions regarding such medical matters as diagnosis and etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, while the Veteran was competent to describe his symptoms and history, he was not competent to relate the claimed disorder to his military. The specific question of the etiology of this disorder is a complex medical matter that falls outside the realm of common knowledge of a lay person, as there was a delayed onset and an intervening injury. See Jandreau, 492 F.3d at 1377.  As the Veteran was a layperson without the appropriate medical training and expertise, he was not competent to render a probative opinion on issue of nexus in this case. 

Nevertheless, even assuming that the Veteran as competent to opine on this medical matter, the Board finds that the specific, reasoned opinion of the VA examiner is of greater probative weight than the Veteran's more general lay assertions.  The examiner reviewed and considered the evidence of record, including the Veteran's statements, and provided a medical opinion with a supporting rationale relying on medical training, knowledge, and expertise.

The evidence of record does not otherwise demonstrate a relationship between the Veteran's right ankle disorder and his active service.  The evidence also does not show that the Veteran's osteoarthritis of the right ankle began in service or manifested to a compensable degree within one year of his separation from service.  As such, service connection for a right ankle disorder is not warranted.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



B.  Right and Left Hand Disorder 

The Veteran claimed that he has bilateral arthritis of the hands due to his military service.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a hand disorder.  In fact, during his November 1951 discharge examination, the Veteran denied having arthritis as well as bone, joint, or other deformity.  A clinical evaluation at that time also found him to have normal upper extremities.

Moreover, a letter from the U.S. Department of Labor, which was associated with the claims file, indicated that the Veteran was receiving federal workers compensation for several injuries, to include partial amputation of the IP joint of the left thumb.

The Veteran's VA medical records show that chronic, bilateral degenerative joint disease of the hands was noted at an appointment in June 2010.  The Veteran also reported frequent arthritis hand pain at another VA medical appointment in June 2010.

The Veteran was provided a VA examination in October 2015 for his bilateral hand disorder claim.  At that examination, the Veteran stated that he had no hand injury, but that his hands would cramp and that his bilateral fourth fingers would catch.  He noted that the symptoms had started 10 years earlier.  The 2015 examiner observed that a July 1963 medical record, which discussed the Veteran's civilian workplace injuries, had noted that he sustained a laceration of the distal phalanx of the left thumb, with extension into the joint and involving the extensor tendon, but without involvement of the artery or nerve.  Upon examination, the examiner noted normal range of motion with no pain upon use of the hand or on palpitation.  Diagnostic imaging showed degenerative or traumatic arthritis of the hands bilaterally.  After evaluation and review of the claims file, the examiner opined that the Veteran's bilateral hand arthritis was less likely than not caused by, related to, or worsened beyond natural progression by his military service, to include lifting and carrying heavy material while in service.  In support of this opinion, the examiner found that there was no documented or claimed injury that accounted for the diffuse/multi-joint nature of the Veteran's hand arthritis.  He instead opined that the disorder was almost certainly a condition of aging.  He noted that osteoarthritis is usually caused by age, injury, hereditary factors, infection, or obesity.  The examiner noted that repetitive stress is associated with osteoarthritis; however, he found that the duration of the Veteran's activity in service, coupled with the absence of injury, tended to minimize that activity as a risk factor.

The Board notes that there is no medical opinion showing otherwise.

The Board acknowledges that laypersons are sometimes competent to provide opinions regarding such medical matters as diagnosis and etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, while the Veteran was competent to describe his symptoms and history, he was not competent to relate the claimed disorder to his military. The specific question of the etiology of this disorder is a complex medical matter that falls outside the realm of common knowledge of a lay person, as there was a delayed onset and intervening injury. See Jandreau, 492 F.3d at 1377.  As the Veteran was a layperson without the appropriate medical training and expertise, he was not competent to render a probative opinion on issue of nexus in this case. 

Nevertheless, even assuming that the Veteran as competent to opine on this medical matter, the Board finds that the specific, reasoned opinion of the VA examiner is of greater probative weight than the Veteran's more general lay assertions.  The examiner reviewed and considered the evidence of record, including the Veteran's statements, and provided a medical opinion with a supporting rationale relying on medical training, knowledge, and expertise.

Based on the foregoing, the Board concludes that the Veteran's bilateral hand disorder was not related to his active service and.  Accordingly, the preponderance of the evidence is against the claim for service connection for a bilateral hand disorder. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating of 50 percent, but no higher, for PTSD, on the basis of substitution, is granted.

Service connection for a right ankle disorder, on the basis of substitution, is denied.

Service connection for a left ankle disorder, on the basis of substitution, is denied.

Service connection for a right hand disorder, on the basis of substitution, is denied.

Service connection for a left hand disorder, on the basis of substitution, is denied.


REMAND

The Veteran was afforded a VA examination in October 2015 in connection with his claims for service connection for right and left knee disorders.  However, the examiner did not provide a medical opinion with regard to the etiology of the Veteran's right knee disorder.  Additionally, the examiner noted that the Veteran experienced a well-documented left leg injury; however, the Board notes that the Veteran experienced a right leg compound fracture during his 1963 workplace injury.  Thus, it is unclear that the examiner based his opinion on an accurate factual premise.  As such, a remand is necessary to obtain a clarifying medical opinion.

Additionally, as the Veteran's case is being remanded, the Board notes that the AOJ readjudicated the Veteran's left knee disorder in its October 2015 SSOC, but did not include a discussion of the right knee disorder in the SSOC.  Upon remand, the AOJ should address both knee disorders in the SSOC.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should refer the Veteran's claims folder to the October 2015 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying medical opinion regarding the etiology of the Veteran's claimed knee disorders.

The examiner should note that the Veteran is deceased; therefore, further examination and testing is not possible.  

The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should opine as to whether it is at least as likely as not that a right knee disorder and a left knee disorder were causally or etiologically related to his military service, to include any injury or symptomatology therein.  In rendering this opinion, the examiner should note that the Veteran sustained a right leg compound fracture during his 1963 workplace injury.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


